DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6-8 and 10-17  are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 9/12/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Response to the Declaration
The declaration filed  under 37 CFR 1.132 filed 9/12/2022 is insufficient to overcome the rejection of claims 1, 6-8 and 10-17 based upon Matsumura or Suzuki as set forth in the last Office action.
In section 5, Declarant describes additional experiments that were performed in the same manner as those of Table 2 of the specification as filed, with some exceptions. Declarant notes that in the additional data that DMDG-PLLA (25 mM),  EG (6M) and sucrose (0.5 M) have the same concentrations as in the data of the specification. However, Ficoll 12.5% is used rather than Ficoll 10% as in the specification. It is also noted that the Examples of Figure A use 10% DMGA-PLL while Table 1 of the specification uses 25 mM DMGA-PLL.  10% DMGA-PLL corresponds to 25 mM. Declarant concludes that the concentration of DMGA-PLL in Tables 1 and 2 of the specification and these additional experiments are all the same. 
The results of the additional experiments are presented in Figure A. Declarant asserts that the results show the synergistic effects of “DMGA with Ficoll” over “DMGA without Ficoll” and “Ficoll without DMGA.” Declarant notes that Figure A shows that “Ficoll without DMGA” shows very low viability after one day and that “DMGA with Ficoll” shows high viability after one day. Declarant concludes that Figure A shows an unexpected synergistic results of the effect of the combination of DMGA and Ficoll as compared to those two components individually.
Examiner Response
The declaration has been considered but it is not persuasive.
A showing of one combination of concentrations of DMGA-PLL (the polyampholyte), one percentage of the degree of  and Ficoll where Ficoll has an average molecular weight of 70,000 ([0111] of the specification) and the percentage of carboxylated amino groups among the amino groups in the sidechains of the epsilon-poly-L-lysine is 65% ([0058] in the specification) is not commensurate in scope with the claimed invention. 
§ MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

	Applicant is claiming  several ranges pertaining to the components:
	(i) the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine at 50 to 75%. This range allows for a concentration of carboxylated amino groups in the side chains of the ε-poly-L-lysine that can be 50% higher than the base concentration of 50%. The experimental disclosure in the specification discloses the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine is 65% ([0058]. This is a mid-range value and does not represent an endpoint of the claimed range. The declaration does not specifically say that the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine is 65%. However, the declaration does disclose that additional experiments were performed in the same manner at Table 2 of the specification. The percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine will be interpreted to be 65%.
(ii) the molecular weight of the epichlorohydrin sucrose polymer at 10,000 to 1,000,000; this range allows for a variation of 100 times. The molecular weight of the epichlorohydrin sucrose polymer (Ficoll) used in the experiments in the specification is disclosed to be 70,000 ([0042]). This value does not represent an end point of the claimed range.
(iii) the concentration of the polyampholyte is at 2 to 40%. This range allows for a concentration range variation of 20 times. The only concentration of the polyampholyte (DMGA-PLL) is 10%. This value does not represent an end point of the claimed concentration range;  and 
(iv) the concentration of the epichlorohydrin-crosslinked sucrose polymer at 1 to 30%. This concentration range represents a variation of 30 times. The specification discloses that the experiment used 10% Ficoll and the experiment of the instant declaration used 12.5%. Again, this concentration does not represent an endpoint of the claimed range but something not quite midway.
These limitations apply to the two components in the system: the polyampholyte or  the epichlorohydrin-crosslinked sucrose polymer. Therefore, any unexpected results must be demonstrated for the combination of characteristics of i) to iv) of the two components (DMGA and Ficoll). A single data point of one combination in which the concentration of DMGA-PLL and Ficoll is disclosed along with the molecular weight of the Ficoll is insufficient to demonstrate an unexpected result over each of the ranges of i) to iv) (e.g., at least both endpoints of  each range) which are considered to be essential to the improvement of vitrification due to the DMGA and Ficoll because those ranges are all claimed.  Also, the experiments were performed in the presence of sucrose and ethylene glycol. These components would also have to be accounted for to show that they do not contribute to the cryopreservation effect. If they do have an effect then their concentration ranges would also have to be taken into consideration in the claimed invention.
Thus, while one combination of concentrations of components may show a greater than additive effect, this result is not commensurate in scope over the claimed ranges which is any combination of concentrations of DMGA-PLL and Ficoll, the molecular weight of the Ficoll and the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine. 
Declarant has not addressed why one experimental specie  and the resultant data from this specie is representative of the claimed ranges of four different claimed characteristics of the DMGA-PLL and Ficoll.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8 and 10-17  are rejected under 35 U.S.C. 103 as being obvious over Matsumura et al. (US 20180160676; cited in the IDS filed 8/14/2018) in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
At [0011], Matsumura teaches a vitrified state stabilizing agent for an animal cell cryopreservation solution (instant claim 13), comprising at least one polyampholyte comprising amino groups and carboxyl groups in the same molecule, selected from the group consisting of the following (a), (b) and (c): 
(a) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride;  (b) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride and succinic anhydride; or (c) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with a compound represented by the following formula (I): 

    PNG
    media_image1.png
    266
    355
    media_image1.png
    Greyscale

(instant claim 1, in part).
In a preferred embodiment ([0012]), the vitrified state stabilizing agent is the compound of formula II:

    PNG
    media_image2.png
    185
    361
    media_image2.png
    Greyscale
(instant claim 1, in part).

The at least one polyampholyte has a percentage of carboxylated amino groups among the amino groups in the side chains of poly-L-lysine, in the range of from 50% to 75% ([0013]; instant claim 1).
Ethylene glycol or propylene glycol are present in a concentration of 3 to 8 M ([0016]; instant claims 6 (where the instant specification (page 6, embodiment 7) defines physiological as containing ethylene or propylene glycol; and 7, in part to containing ethylene glycol).
Sucrose is presented in a concentration of 0.1 to 1 M ([0017]; instant claim 8).
The polyampholyte is present in a concentration of 2 to 40% ([0081]; instant claim 1).
Matsumura teaches a method for cryopreserving animal cells by combining the animal cells in the animal cell cryopreservation solution by lowering the temperature (instant claims 11 and 13) and then thawing the resultant frozen animal cells by elevating the temperature ([0022]; instant claim 12).
Thawing occurs without recrystallization ([[0024]; instant claim 14).
The rate of freezing the animal cells in the solution is 5 to 50 degrees C/minute ([0025]; instant claim 15) and the rate of thawing is by elevating the temperature at a rate of 5 to 50 degrees C ([0026]-[0027]).
the rate of thawing is by elevating the temperature at a rate of 5 to 100 degrees C ([0026]; instant claim 16).
Figures 2-5 and 7 show that the temperature for the animal cells with various embodiments of the cryopreservation solution is at least -80 degrees C which is interpreted as preservation (instant claim 17).
Matsumura does not specifically teach the specie of the preferred embodiment for Formula II is where R1 and R2 are methyl.
There are nine possibilities for each of R1 and R2 when they are each H or C1-4 alkyl. These possibilities are H, Me, Et, Pr, i-Pr, n-Bu, i-Bu, sec-Bu and t-Bu. This translates to 45 possible finite unique combinations. Hence, this is a situation of obvious to try, where one combination is R1 and R2 are both Me, as in Formula (II) specie. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the preferred embodiment where R1 and R2 are both methyl. This is a situation of obvious to try because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. §MPEP 2143 IE. The ordinary artisan would have had a reasonable expectation that the selection of preferred embodiment where R1 and R2 are both methyl would be suitable for a vitrified state stabilizing agent for an animal cell cryopreservation solution because Matsumura teaches it as one of the finite number of alternatives for the preferred embodiment. 
Matsumura does not teach that the cryopreservation solution where the polyampholyte is the formula II where R1 and R2 are both methyl also contains at least one epichlorohydrin-crosslinked sucrose polymer macromolecule (claim 1) with a molecular weight range of from 10,000 to 1,000,000 (claim 1) that is present in an amount of 1 to 30% by weight in the cryopreservation solution (claim 1).
Hyon teaches a method for freezing and preserving human mesenchymal stem cells and human fat-derived stem cells without using a harmful preservative such as DMSO or an animal-derived component. A carboxylated ε-poly-L-lysine is provided at 10 w/w% in a DMEM medium to provide a freezing solution having low toxicity. The carboxylated polyamine is formed by reacting ε-poly-L-lysine with succinic anhydride to replace 60% or more of the amino groups with a carboxy group. Also included in the medium is a polyhydric alcohol such as glycerin (glycerol), ethylene glycol, propylene glycol, etc. The medium also contains a polymer such as dextran, PEG, etc. to further improve the preservation ratio (abstract). 
The amino group of polylysine is reacted with a dicarboxylic anhydride for partial carboxylation of the polyamine. The carboxylation is preferably from 50 to 99 mol% including the range of 58 to 76 mol% (page 5, mid first paragraph).
The a cryoprotectant such as glycerol, ethylene glycol, propylene glycol, trehalose and sucrose and DMSO is present at 1 to 20% w/w in the preservation composition. Assuming that the density of water is 1 g/ml, 20% is equivalent to 200g/1000g of water x 1000g/1L x 1 mole ethylene glycol/62 g which is 3.22 M. Thus ,the range is 0.162 M to 3.22 M of ethylene glycol which overlaps with the claimed range of from 3 to 8 M (page 3, second paragraph and mid paragraph page 4 to ethylene glycol; claim 7).  At page 3, third paragraph) it is noted that Hyon teaches that DMSO is potentially toxic. Thus, the ordinary artisan would not be motivated to select DMSO as the cryoprotectant as it is potentially toxic to cells.
Regarding sucrose with a molecular weight of 342 mole per gram, the sucrose is present in a range of 0.3 to 0.58 M which is a range that overlaps the claimed range of 0.1 to 1 M (claim 8). 
The method comprises combing the hMSCs with the preservation solution and the temperature is lowered to -80 degrees C at a cooling rate of 2 degree C/minute. The frozen cell mixture was thawed quickly in a 37 degree C warm bath (pages 5-6, adjoining paragraph) where the cells were held at -80 degrees C for one week.
Sjogren teaches compositions and a method for the vitrification of cells that can subsequently be thawed (abstract).
The method is applicable to stem cells including blastocyst-derived stem cells ([0009]).
The vitrification solutions contains a cryoprotectant or a mixture thereof. Common cryoprotectants include sucrose, trehalose, maltose, lactose, glycerol, etc. ([0028]).
In a specific embodiment the cryoprotectant is sucrose at a concentration of about 0.02 M to 1 M which overlaps the claimed range of 0.1 to 1 M (claim 8). Other concentration ranges include 0.1 M to 0.8 M which is a specie that is fully encompassed by  the claimed range ([0030]).
The vitrification solution also contains a viscosity-adjusting agent to include Ficoll, Percoll, albumin, polyvinyl pyrrolidone, gelatin and glycerol ([0032]).
In a preferred embodiment the viscosity-adjusting agent is Ficoll in a concentration range of about 150 mg/ml which includes 100 mg/ml or 50 mg/ml, etc.. ([0033]). Assuming a density of 1g/ml for an aqueous solution, 150 mg/ml is 0.015 g per 1 g of water which is a percentage of 1.5% which is a specie that is fully encompassed by  the claimed range of 1 to 30 % by weight of the epichlorohydrin-crosslinked sucrose polymer, Ficoll (claim 1).
Sigma teaches Ficoll is a polymer formed by the copolymerization (e.g., crosslinked) of sucrose and epichlorohydrin having a molecular weight of between 400,000 +/- 100,000 which anticipates the claimed range of 10,000 to 1,000,000 (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% where the concentration of the polyampholyte is from 2 to 40% by weight (as taught by Matsumura) in the cryoprotecting solution and method for preserving animal cells as taught by Matsumura. The ordinary artisan would have been motivated to do so because Hyon as evidenced by Sigma teaches that Ficoll with a molecular weight of 400,000 +/- 100,000 can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ Ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of Matsumura because Hyon teaches it as an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Applicant Argument
Applicant notes the Examiner’s rejection regarding Matsumura and summarizes the reasons why the Examiner did not find that the data presented did not present the entire range of the claimed ranges for the DMGA-PLL and Ficoll components.
Applicant notes the declaration filed by Dr. Matsumura and notes the similarities and differences with the data provided in the specification. Notably that the concentration of Ficoll used in the present declaration is 12.5%.
Applicant presents the data from Figure A from the declaration and asserts that the Figure shows the  unexpected synergistic effect of Ficoll and DMGA-PLL in combination compared to the two components individually. Applicant notes the slight change in the concentration of Ficoll (12.5%) compared to the 10% used in the specification.
Applicant recites the pending claims and asserts that the attached declaration demonstrates that the observed synergistic effects are commensurate in scope with the amended claims. Applicant states that “in particular, it is noted that the experiments in which 10% or 12.5% by weight of Ficoll used is presentative with the full scope of 1 to 30% by weight of the epichlorohydrin-crosslinked sucrose polymer macromolecule.” Applicant further asserts that the remaining ranges of DMGA-PLL (10%) is also representative of the claimed range of 2 to 40%. Applicant also asserts that the average molecular weight of Ficoll (70,000) is representative of the full scope of the recitation of a molecular weight of 10,000 to 1,000,000.
Applicant concludes that the claimed embodiments demonstrate unexpected synergistic effects which is commensurate in scope with the claims.
Examiner Response
Applicant’s argument is not persuasive because a showing of one combination of concentrations of DMGA-PLL (the polyampholyte), one percentage of the degree of  and Ficoll where Ficoll has an average molecular weight of 70,000 ([0111] of the specification) and the percentage of carboxylated amino groups among the amino groups in the sidechains of the epsilon-poly-L-lysine is 65% ([0058] in the specification) is not commensurate in scope with the claimed invention. 
§ MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

	Applicant is claiming  several ranges pertaining to the components:
	(i) the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine at 50 to 75%. This range allows for a concentration of carboxylated amino groups in the side chains of the ε-poly-L-lysine that can be 50% higher than the base concentration of 50%. The experimental disclosure in the specification discloses the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine is 65% ([0058]. This is a mid-range value and does not represent an endpoint of the claimed range. The declaration does not specifically say that the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine is 65%. However, the declaration does disclose that additional experiments were performed in the same manner at Table 2 of the specification. The percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine will be interpreted to be 65%.
(ii) the molecular weight of the epichlorohydrin sucrose polymer at 10,000 to 1,000,000; this range allows for a variation of 100 times. The molecular weight of the epichlorohydrin sucrose polymer (Ficoll) used in the experiments in the specification is disclosed to be 70,000 ([0042]). This value does not represent an end point of the claimed range.
(iii) the concentration of the polyampholyte is at 2 to 40%. This range allows for a concentration range variation of 20 times. The only concentration of the polyampholyte (DMGA-PLL) is 10%. This value does not represent an end point of the claimed concentration range;  and 
(iv) the concentration of the epichlorohydrin-crosslinked sucrose polymer at 1 to 30%. This concentration range represents a variation of 30 times. The specification discloses that the experiment used 10% Ficoll and the experiment of the instant declaration used 12.5%. Again, this concentration does not represent an endpoint of the claimed range but something not quite midway.
These limitations apply to the two components in the system: the polyampholyte or  the epichlorohydrin-crosslinked sucrose polymer. Therefore, any unexpected results must be demonstrated for the combination of characteristics of i) to iv) of the two components (DMGA and Ficoll). A single data point of one combination in which the concentration of DMGA-PLL and Ficoll is disclosed along with the molecular weight of the Ficoll is insufficient to demonstrate an unexpected result over each of the ranges of i) to iv) (e.g., at least both endpoints of  each range) which are considered to be essential to the improvement of vitrification due to the DMGA and Ficoll because those ranges are all claimed.  Also, the experiments were performed in the presence of sucrose and ethylene glycol. These components would also have to be accounted for to show that they do not contribute to the cryopreservation effect. If they do have an effect then their concentration ranges would also have to be taken into consideration in the claimed invention.
Thus, while one combination of concentrations of components may show a greater than additive effect, this result is not commensurate in scope over the claimed ranges which is any combination of concentrations of DMGA-PLL and Ficoll, the molecular weight of the Ficoll and the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine. 
Applicant has not addressed why one experimental specie  and the resultant data from this specie is representative of the claimed ranges of four different claimed characteristics of the DMGA-PLL and Ficoll.


Claims 1, 6-8 and 10-17 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. (Proceedings of the 37th Annual Meeting of the Japanese Society for Biomaterials (November 2015, page 284, abstract 2P-011; English translation cited in the IDS filed 9/14/2018 translation provided in the IDS filed 9/14/2018) in view of Matsumura et al. (US 20180160676; cited in the IDS filed 8/14/2018) in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma.
Suzuki teaches the cryopreservation (to a temperature of -120 degrees C; a specie that anticipates the claimed range of from  -196 to -75 degrees C; claim 17) of mesenchymal stem cells vitrified and frozen with  a solution of the polyampholyte DMGA-PLL (a conjugate of dimethylglutaric acid and poly-L-lysine; claim 1, in part), sucrose and ethylene glycol. The rate of freezing was 10 degrees C/minute which is a specie that anticipates the claimed range of from 5 to 50 degrees C/minute (claims 11, 13 and  15). After thawing (claim 12), it was found that when DMGA-PLL was present in the vitrification solution that the survival rate of the MSCs was very high and crystallization was suppressed (claim 14).
Suzuki does not teach that the polyampholyte has a percentage of carboxylated amino groups among the amino group in the side chains of ε-poly-L-lysine in a range from 50 to 70% (claim 1) or that the concentration of sucrose is from 0.1 to 1 M (claim 8), that the concentration of the polyampholyte is from 2 to 40% in the solution (claim 1) or that the thawing occurs by elevating the temperature of the frozen animal cells by increasing the temperature in a heating range of from 5 to 100 degrees C/min (claim 16).
The disclosure by Matsumura is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polyampholyte having a percentage of carboxylated amino groups among the amino group in the side chains of ε-poly-L-lysine in a range from 50 to 70%, where the concentration of the polyampholyte is from 2 to 40% in the solution, where the concentration of sucrose is from 0.1 to 1 M and to thaw the frozen cells by elevating the temperature of the frozen animal cells by increasing the temperature in a heating range of from 5 to 100 degrees. The ordinary artisan would have been motivated to do so because Matsumura also teaches vitrification of cells with a polyampholyte that is a conjugate of a derivative of glutaric anhydride which includes dimethyl glutaric acid and poly-L-lysine in the presence of sucrose and from 0.1 to 1 M and a thawing rate that is a specie of the claimed range. The ordinary artisan would have had a reasonable expectation that one could employ the polyampholyte with a percentage of carboxylated amino groups among the amino group in the side chains of ε-poly-L-lysine in a range from 50 to 70%, where the concentration of sucrose is from 0.1 to 1 M and to thaw the frozen cells by elevating the temperature of the frozen animal cells by increasing the temperature in a heating range of from 5 to 100 degrees because Matsumura successfully accomplishes this with a derivative of glutaric anhydride which includes dimethyl glutaric acid and poly-L-lysine in the presence of glycerol and sucrose.
Suzuki as modified by Matsumura does not teach that the vitrification solution further comprises at least one epichlorohydrin-crosslinked sucrose polymer (claim 1), where the epichlorohydrin-crosslinked sucrose polymer has a molecular weight in the range from 10,000 to 1,000,000 (claim 1) or that the concentration of the epichlorohydrin-crosslinked sucrose polymer is present in the solution at 1 to 30% by weight (claim 1).
The disclosure by Sjogren is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% in the cryoprotecting solution where the polyampholyte is present in an amount of 2 to 40% in modified Suzuki. The ordinary artisan would have been motivated to do so because Hyon teaches that Ficoll can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ Ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of the modified Suzuki because Hyon teaches it is an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of animal stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Applicant Argument
Applicant summarizes the rejection and submits that claims 1, 6-8 and 9-17 are patentable over the combination  of Suzuki, Matsumrua, Hyon and Sjogren, as evidenced by sigma for reasons similar as noted for the first rejection based on Matsumura with respect to unexpected synergistic results. Applicant asserts that the experimental results are commensurate in scope with the claims.
Examiner Response
Applicant’s arguments are not persuasive for the reasons stated supra.
Double Patenting
Claims 1, 6-8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of copending Application No. 15577944 in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma. 
Claim 1 of ‘944 is drawn to a vitrified state stabilizing agent for animal cell cryopreservation solution comprising at least one polyampholyte being at least one carboxylated polyampholyte resulting from the reaction of ε-poly-L-lysine with a compound represented by formula (II):

    PNG
    media_image3.png
    214
    362
    media_image3.png
    Greyscale
(instant claim 1, in part where R1 and R2 are methyl for both formula (I) and formula (II) and the remaining R-groups of formula I are H. Claims 3 of ‘944 corresponds to instant claim 1.  Claim 6 of ‘944 teaches that ethylene glycol or propylene glycol is present in a concentration of 3 to 8 M (instant claims 6 and 7). Sucrose is present at 0.1 to 1 M in claim 7 of ‘944 (as in instant claim 8). 
Claims 9 and 10 of ‘994 correspond to instant claims 11 and 12. Claim 11 of ‘944 corresponds to instant claim 13. Claim 12 of ‘994 corresponds to instant claim 14. Claims 13 and 14 of ‘994 correspond to instant claims 15 and 16. 
The claims of ‘994 do not teach that the cryopreservation solution also contains at least one epichlorohydrin-crosslinked sucrose polymer macromolecule (claim 1) with a molecular weight range of from 10,000 to 100,000 (claim 1) that is present in an amount of 1 to 30% by weight in the cryopreservation solution  where the polyampholyte is present in a concentration of 2 to 40% by weight (claim 1).
The disclosure by Hyon and Sjogren is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% in the cryoprotecting solution where the polyampholyte is present in an amount of 2 to 40%. The ordinary artisan would have been motivated to do so because Hyon teaches that Ficoll can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ Ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of the claims of ‘994 because Hyon teaches it as an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of animal stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
This is a provisional nonstatutory double patenting rejection.
Applicant Argument
Applicant argues that claims 1, 6-8 and 10-16  are patentably distinct from the subject matter of the claims of the co-pending application in view of the supporting references for similar reasons as discussed above with respect to the unexpected results.
Examiner Response
Applicant’s arguments are not persuasive for the reasons stated supra.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653